Citation Nr: 1632290	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral knee disability, claimed as secondary to a service-connected lumbar spine disability. 


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to May 2984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs Regional Office (RO).  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.

The Veteran was afforded a VA examination in November 2010, in order to determine the etiology of her claimed bilateral knee disability.  However, the Board finds the November 2010 VA examination and opinion to be inadequate.  Specifically, the VA examiner was contradictory in that he first stated the cause of the bilateral knee disability was unclear, but then he was able to definitely opine that there was no relationship between the Veteran's service-connected lumbar spine disability and her bilateral knee disability.  Additionally, the examiner did not address the issue of aggravation.  Therefore, the Board finds that a new VA examination is necessary before the issue on appeal can be decided.  

The AOJ should take note that since the Veteran filed her appeal, she has relocated to the Washington, DC area and in her June 2014 substantive appeal, indicated her intention to begin seeking treatment at the Washington, DC VA Medical Center.  As such, before a decision is rendered in this matter, efforts to obtain any outstanding VA treatment records from the Washington, DC VA medical center should be made.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain all outstanding VA treatment records that are not already associated with the claims file, to specifically include records from the Washington, DC VA medical center.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of her bilateral knee disability.  The examiner must review the claims file and should note that review in the report.  After interviewing and examining the Veteran and reviewing the medical record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability was caused by or aggravated by (permanently worsened beyond its natural progression) her service-connected lumbar spine disability.  

3. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




